1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   CALVIN HOLT,                                      )   Case No.: 1:19-cv-00772-LJO-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER GRANTING PLAINTIFF’S MOTION FOR
13            v.                                           EXTENSION OF TIME TO FILE AN AMENDED
                                                       )   COMPLAINT
14                                                     )
     W. GARDNER,
                                                       )   [ECF No. 19]
15                                                     )
                      Defendant.                       )
16                                                     )
                                                       )
17                                                     )
18            Plaintiff Calvin Holt is appearing pro se in this civil rights action pursuant to 42 U.S.C. § 1983.
19            Currently before the Court is Plaintiff’s motion for an extension of time to file an amended
20   complaint, filed September 27, 2019.
21            Good cause having been presented to the Court, it is HEREBY ORDERED that Plaintiff is
22   granted thirty (30) days from the date of service of this order to file an amended complaint.
23
24   IT IS SO ORDERED.
25
     Dated:        October 1, 2019
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
